Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00294-CR

                                  Vanessa CAMERON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CR-4286C
                         Honorable Ron Rangel, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and the cause is REMANDED to the trial court for further proceedings consistent
with the court’s opinion.

      SIGNED September 18, 2013


                                             _____________________________
                                             Rebeca C. Martinez, Justice